Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 1 of 51 PageID: 271


           ~;~~sc~ ~l_::~.,~-c::~~_.t~t~:,);~I-~~t"3 C~ac~~rn~r~~t 32„~l     Filed C}~/10115 Page 52 of l0




                                                                                                ~_~r~itc:L.l
           c~c;:~i~g~~.t~~:~ ~s ~~~::~~~~~~~1 ~~~~61 ur~~.~~~ `~~c~c~r~j l~i~ c~i~ ~~~
                                                                                          E~a~~~~~ri~val i.:
           Sl.:~~s ~~c~n~[i~~~t~ t.xi.~t (I~`~'~1I~~, :~ lic.•~::~~.~a ~~~r i~~~~-~~~
                                                                                             tc~rr~~~~~r~~rt~
           a-c~~~~~~~w~~c~ ~~c•~~~;~t~t t;:z ~~t~: ~~"~~~, ~ri~~r ~:~~ ~t.~~~ ~~k~~x-~rc car


                                                                           ~~~;~j~ r~~~:~~~r~~~~~t ~~.~~:t~ ~~~~ut
`~~~~c~~~.~c~. ~~~:~u ;~~3t a~r~c: ~~~~t.~ t~f:~ r#ct~rmin~ttic~~.~~ ~~~c~
                                                                                t~ x~t~~,~~ ~`.~ rc~tu:~~. ~~ yc~;.~ ~:~~~
 s ~~c.:l~.~c~~~ ~~~ tie c:jr~~~n~1 s~~~~;~i:~,~i~~n. ~c~u r~x~~y ~~t~~r~~~t
                                                                                ~nal ~`<l~~t~ t~ ~re~~:nt, ~~~~~ ~~~~,~
 r~€~~ ~:~.~~~~;~ w~ic~ tf~.~~ di~~rn~~r~~~tit~n :end l~avc n~~ ;~c~~~tr~
                                                                            ~~~~~t.ft.y 1~~~i~~~~~~ . c:r~.~[;~r~~ ~~~~'
 c~~~~:r~:~t ~1~~~~ !~~i;~ c~~~~~~rr~ir~~.~.ii~~ ~~ x~vic~ur~r,~ Y~~j ~h~


                                                                                        ~c~~~~~.~:t ;~~~~~~c:   ~
 ~ ~~~t~~ ~~~.~~~ r~:c.~~ir~ ~u:f:~~~2t it~;~i~ta~c~~.~ ~~n t~~~~ r~~~:atter. ~~lc~~~~:
 ~~~<~ ~~~.7~:~ra ~t ~~-t'3~`j ~te_;_~~.1 i ~~r
                                                (~~zt~iY~{,                  ,~ v.
                                                           n `~~:.`?'fr;~~r.t~~.~~7

                                                                                  ,~




                                                            ~.~rl~~rd P~~tt'tree
                                                            C~~r~~it,~r                                 ~'c~~i.c~.
                                                            t~.~~~r~;c~ ~#' ~~e~s~ ~'~~c~e ~c~~~tri,r~s




  ~.'~. ~t~t~.the~,~ ~~.: C`~c~~~I t~:~r~
   ~.~`~i~ I~`~' ~tre~c, ?'~r ', ~~.,ii~ b~~~~
             ...
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 2 of 51 PageID: 272




GURBIR S. GREWAL
ATTO~N~Y GENERAL 4F NEW JERaEY
Division of Law
124 Halsey Street
P.O. Box 45029
Newark, New Jersey 07101
Al. L~r~iie~r Lf_~r' P1~izit iLt

By:   Lorraine K. Rak (035771985)
      Deputy Atto~ne~ General, Section Chief
      Lara J. Fogel (038292006)
      Melissa Medoway (028422011)
      Jesse J. Sierant (049342013)
      Deputy Attorneys General
      Affi mative Civi1 Enforcement
      (973) 877-1280
                                  SUPERIOR COURT Q~' NEW JERSEY
                                  CHANCERY DIVISIQN, ESSEX ~OUN~'Y
                                  DOCKET NO.

GUFZBI~ ~. GREWAL, AL l.Ur'il~y ~~il~r'dl
of the State of New ~Tersey,
                                                       Civil Action
                             Plaintiff,

                   v.

D~F~~T~~   D~S'I'R.~BUTEA,  CQD~    R.
WTLSC7N, and JANE and JOHN DQES ~,                 CE~,~'2FT~A'~ZQN OF
20, individually and as owners,               DEPUTY CHIEF OF DETECTIVES
offie~rs, directors, ~hareholder~,              CHRISTOPHER W. DfJNOHUE
founders,      members,     managers, ,
agents,     servants,      em~aloyees,
repxes~ntatives and/or inc~..ependent
contactors           of       DEFENSE
DISTRIBUTED, and ~XZ CORPQRAT~QNS
1-20,

                           T~efendants.




      z, Christopher W. Dcana~ue, o~ full age, certify ~s fQllcaw~

      1.   I am a citizen of the United States end a resident of

the State of New ~"ersey ("New Jersey").
                                      1
     Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 3 of 51 PageID: 273




          2.     I am -over 21 years of age.

          3.     I am the Deputy Chief of Detectives, shield #1783, Qf

the Gangs/Organized Crime Bureau of the New Jersey Division of

Criminal Justice ("DGJ").

          4.     I    graduated          with    honors       from       the   Westchester       County

Police         Aeademy,       in    Valhalla,         New    York    in    1996,       and    became    an

Investigator far the New York County District Attorney's Office

in    New      York   City         in    the   same        year.     I    attained       the   rank     of

Senior         Investigator             and    Field       Training       Officer. (FTO)         before

leaving in November of 2001.

          5.     zn      2001,      I     became       a     detective         wzth     DCJ    and     was

assigned to the Gangs/Organized Crime Bureau.                                    I was prgmoted to

the ra~.k of Lieutenant in. 20 9, and remained as~i~ned to the

Gang~~Organized Crime Bureau.                          In 2014, I was promQ~ed. to the

rank of Depu~G~ Chief of Detectives of the Gangs/C3rganized Crime

Bureau.

          6.     In my current capacity as Deputy Chief of Detectives,

I    am     responsible            for    averseeing          all    criminal          investigations

admi,ni~tered            by      the      Gans/~rgani.2ed                Crime     Bureau.             The

Gang~,~Qrc~aniz~ci. C~a.m,~              ~u~~~u       i~    re~~ar~~~,b:l~       for    a nv~st gating

groups         and/car    individuals            associated          with      street        gangs     and

organized crime w~.o commit criminal offenses in violation o~ New

J~rs~y         Mate       l~.w,         ~u~~    ~.s    ~ai~eotic~         t~affi~l~ ng,         weapans

Offense~, money laundering, and murder.                                   The vast majority of

                                                       2
     Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 4 of 51 PageID: 274




cases investigated by the fangs/Organized Crime Bureau involve a

firearm.

        7.     During my career, I have investigated and supervised

hundreds           of     cases        involving         organized           crime,         narcotics

trafficking,            weapons offenses,             homicide, and money laundering.

T~.roughou~ my career, I have served as an affiant qn numerous

wiretap       applications,            as    well       as    search       and     arrest     warrant

applications.

        8.     In addition to attending the Westchester County Police

Academy,       I    have    alga       received         specialized         training        aver    the

course of          my career from agencies,                   such as the           New York City

Police       Department,         the    New    Jersey         Stake       Police    ("NJSP"),       the

United       States      Drug     Enforcement           Administration,            and     the    N~/NJ

High. zntex~~~ty Drug Ta~afficking Area..                        I ~~.v~ al~~ particip~~~d.

in    numerous          in-~~~rvice         train,ing~        from    the     New     York       ~ount~

District       Attorney`s         c~f~ice       and     D~J.          I    have     also    received

meritorious commendations from the New Jersey Attorney General,

the    New    York       City     Pcalice      Department,           the    Federal        Bureau   of

Inve~tic~ation,             the         United           Stakes            Drug          Enforcement

Administratican,           the     NJSP,       and      the    United        States      Attorney's

Office.

        ~.     I am trained in and qualified to carry several types

of firearms.            Twice a year, I am required to attend in-service

trainings and qualify to carry firearms.                              I have attended these

                                                    3
     Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 5 of 51 PageID: 275




twice-a-year trainings and qualifications every year since 1996.

        10.     Printable-gun computer files allow anyone with a third

dimensional ("3D") printer to download a code and create a fully

operational gun.              Because the 3D printed firearms will not have

serial numbers or other identifiable marks, they will never be

traceable        by    law    enforcement.               This      completely      subverts         New

Jersey's        system      of     gun    regulation          and    threatens         the    health,

safety, and welfare of our citizens.

        11.     A    serial      number    is     required          to   be    placed        on   all

firearms so that they can be traced ~.o t~.eir original owners if

they     are     ever       used    to    commit         a    criminal        otferise.           Law

enforcement traces firearms by finding the owner's name in the

gun dealer's records, and then interviewing that person and any

other person to whom he sold the gun, and so on.                                 Through this

process, law enforcement is able to determine the manufacturer

of   the      gun,    the    date    it    was   sold,        the    dealership,        and       the

purchaser.            This       informa~.ion ,assists               law      enforcement          in

determining what happened to a particular gun after it left the

dialer by learning the history of - who owned the gun.

        12.    Being        able    to    trace      a       gun    is     critical      in       the

investigation of gun-related crimes.                         The computer-aided design

(CAD)      codes      of    defendants      Defense          Distributed         and    Cody      R.

Wilson        (collectively,         "Defendants")            will       allow    individuals

across New Jersey to automatically manufacture untraceable guns

                                                 4
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 6 of 51 PageID: 276




on 3D printers.          If law enforcement is unable to trace 3D guns

to determine their owners, law enforcement will be critically

hampered in its ongoing efforts to solve gun crimes and prevent

new gun crimes from being committed.                       This poses a direct and

immediate threat to public health, safety, and welfare.

        13.   Defendants'        codes      for     3D   guns      will    also     enable

individuals to print assault weapons, which are illegal in New

Jersey under N.J.S.A. 20:39-5(f).

        14.   In addition, Defendants' codes for 3D guns will be

available      to     everyone       in    New     Jersey,     regardless      of     age,

criminal       status,        history       of     mental     illness,       ar     other

disqualifying characteristic.                    There will thus be no way far

law enforcement to prevent guns from winding up in the hands of

those    who are      prohibited       from      purchasing firearms under New

Jersey law, including the following:

    a.        those     who     have       been     convicted       of     crimes     and

              disorderly        persons          offenses    involving        acts     of

              domestic       violence       (prohibited       by    N.J.S.A.      2C:58-

              39(c)(1));

    b,        those     who     are       drub     dependent       (N.J.S,A.      ZC:58-

              3(c)(2));

    c.        those    who     are    confined       fox     mental       disorders    to

              hospitals,        mental        institutions          or     sanitariums

              (N.J.S.A. 2C:58-3(c)(2) ~ ;

                                              5
Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 7 of 51 PageID: 277




   d.    those who suffer from a physical defect or disease

         that would make it unsafe for them to handle firearms

         (N.J.S.A. 2C:58-3(c)(3));

   e.    those who have been confined for a mental disorder

         (N.J.S.A. 2C:58-3(c)(3));

   f.    those who are alcoholics and are unable to produce

         proof demonstrating that they no longer suffer from

         that   particular    disability       in    a   manner   that   would

         interfere with or handicap them in the handling of

        firearms (N.J.S.A. 2C:58-3(c)(3));

  g.    juveniles (N.J.S.A. 20:58-3(c)(4));

  h.    those for whom the issuance of a permit to purchase a

        handgun    or   firearms         purchaser   identification      card

        would not be in the interests of the public health,

        safety, or welfare (N.J.S.A. 20:58-3(c)(5));

  i.    those   who are subject to restraining orders issued

        pursuant to the "Prevention of Domestic Violence Act"

        prohibiting them from possessing firearms (N.J.S.A.




  j.    those   who   were   adjudicated       delinquent for offenses

        which, if committed by an adult, would constitute a

        crime   involving    the   unlawful      use     or   possession   of

        weapons, explosives, or destructive devices (N.J.S.A.



                                   C:~
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 8 of 51 PageID: 278




        k.    those     wha      had    a   firearm      seized    pursuant     to    the

              Prevention of Domestic Violence Act (N.J.S.A. 2C:58-

              3(c)(8)); and

        1.    those who are named an the consolidated Terroristic

              Watchlist       maintained         by     the     Terrorist    Screening

              Center       administered          by     the     Federal     Bureau     of

              Investigation (N.J.S.A. 2C:58 -3(c)(9)).

        15.   The    New   Jersey       Legislature       has    passed     these    laws

prohibiting the foregoing groups of individuals from obtaining

permits       to     purchase          handguns        and      firearms     purchaser

identification cards because the legislative judgment is that

if such persons had access to guns, there would be a direct

threat to public safety.               However, if Defendants' codes for 3D

guns are readily available to the general public, everyone with

access to a 3D primer will be able to manufacture. a gun, and

law enforcement will have no way to ensure that guns are not

possessed by persons who are prohibited from possessing them

under current New Jersey law.                This undermines the legislative

will and poses a direct and immediate threat to public health,

safety, and welfare of New Jersey resident.

        16.   Of    particular     concern       are    certain    persons    who    are

prohibited from purchasing, owning, possessing, Qr controlling

any and all firearms under N.J.S.A. 20:39-7(b), due to their

prior    convictions       for    aggravated          assault,    arson,     burglary,

                                             7
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 9 of 51 PageID: 279




escape,       extortion,        homicide,       kidnapping,       robbery,      aggravated

sexual assault, sexual assault, bias intimidation, endangering

the welfare of a child, stalking, or a crime involving domestic

violence.         Thane persons face a mandatory term of imprisonment

with    at    least      five      years   of    parole      ineligibility       if   they

purchase, own, possess, or control a firearm.                         But the 3D codes

will    allow      them       to   easily       download     firearms,        which   will

severely      hamper      law      enforcement's          ongoing     efforts    to   keep

dangerous guns out of the hands of dangerous criminals.

       17.    I    was    able ~to     log      on   to    the    Defense    Distributed

website (located at https://defcad.com) and register simply by

providing a username and email address.                          There was nothing on

the    website requiring that I attest to being over a certain

age,    nab    having     a     criminal     background,         or   being     otherwise

ineligible to possess a weapon.                  The website indicated that the

download will be free starting August 1, 2018.                         Thus, on August

1, 2018, any person in New Jersey will be able download the 3D

gun codes for free, regardless of that person's eligibility to

legally purchase or possess a weapon.
    Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 10 of 51 PageID: 280




           18.    I read Defense Distributed's Complaint filed on July

 29, 2Q18, in the Western District of Texas, where it claimed

 that "[u]sers with New Jersey based IP addresses are currently

blocked          from    accessing       the     files[.]"         Later     that     day,   I

attempted to and was still able to log on to the website using

a        smartphQne        while    in     New    Jersey,         contrary      to    Defense

Distributed's claim.

          19.     Even were Defense Distributed's controls effective,

that does not fix the problem.                    I still would be able to travel

~.o .,the State of New York quickly, download the code one time,

return       to    New    Jersey,    and      print   the    3D    guns    in   New   Jersey

indefinitely.

          20.     In gum, Defendants' codes for 3D guns will facilitate

the..,    illegal       possession       of    weapons      to    criminals     and    other

unlawful          users,     will    undermine        New    Jersey's      comprehensive

scheme for keeping guns out. of dangerous criminals' hands, and

will undermine the safety of New ~Tersey residents.                             Based upon

my experience, to mellow ind.ivid.uals to download the 3D gun. from

Defendants' website will result in printable 3D guns that will

flood the illegal firearms market and pose a direct threat to

the public safety cif New Jersey.
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 11 of 51 PageID: 281




        I   certify   that   the   foregoing     statements   made   by   me   are

true.       I am aware that if any of the foregoing 5ta~ements made

by me are willfully false, I am subject to punishment.




                                            GH      OPHER W. DONOHUE


Dated:      July 3Q, 2018




                                                                           n


                                       10
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 12 of 51 PageID: 282




GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
Division of Law
124 Halsey Street
P.O. Box 45029
Newark, New Jersey 07101
Attorney for Plaintiff

By:   Lorraine K. Rak (035771985)
      Deputy Attorney General, Section Chief
      Lara J. Fogel (038292006)
      Melissa Medoway (028422011)
      Jesse J. Sierant (049342013)
      Deputy Attorneys General
      Affirmative Civil Enforcement
      (973) 877-1280
                                       SUPERIOR COURT OF NEW JERSEY
                                       CHANCERY DIVISION, ESSEX COUNTY
                                       nOCT~~T' N0.

GURBIR S. GREWAL, Attorney General
of the State of New Jersey,
                                                       Civil Action
                             Plaintiff,

                   v.

DEFENSE   DISTRIBUTED,  CODY   R.
WILSON, and JANE and JOHN DOES 1-                   CERTTFTCATION OF
20, individually and as owners,                       INVESTIGATOR
officers, directors, shareholders,                  AZIZA SALIKHOVA
founders,    member ,    managers,
a~~r~~s,   s~~v~r~~s,   employees,
representatives and/or independent
contractors          of         DEFENSE
DISTRIBUTED,   and   XYZ   GORPOR.ATIONS
1-20,

                           D~f~nd~.nt~ .




      I, Aziza Salikhova, of full age, certify as follows:
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 13 of 51 PageID: 283




           1.         I     make         this           Certification             based       upon           my   personal

knowledge and review of documents in my possession.

           2.         I am        currently employed                     as    an     Investigator                with   the

New Jersey Division of Consumer Affairs ("Division"), Office of

Consumer               Protection.                       I     have       held        this           position        since

approximately March 10, 2001.

           3.         In that capacity, I am responsible for investigating

possible violations of New Jersey laws and r~gulation~.

           4.         Defense             Distributed               has       a       websitel               located     at

https://defdist.org ("DD Website")                                           The "About" section of the

DD                        Website                            provides                      as                     follows:

rrzs~a~a                                                            ,o   ~    ~te~




                 ~     ~


            [defense Qi~trita~ed is ~ nor -prrsfrt, prnrate defense firm prir~ipaf~/ en9a9ed in the research,
                design, deve~api~ttent, and manufacture cif ~rode,tcts and services for the benefit c~ the
                Arr~encan ri~I~man. Since X012, QQ t7as taeert t~acfq     rtered in Austin{ Terms.

                Mledia inquiries: cxv+r~ciefdi~t.orc~



           5.        Defendants               have        posted         their       Computer          Aided       Design

 "CRD")              fibs          Qn       ht.tps ://defcad.orc~                 ("DPfCar3           WPh~itP") ,         a

      On July 26, 2018 I was able to access Defense Distributed's websites
located       at     ~ https://defdist.org,      https://defcad.com,      and
https://ghostgunner.net.   I completed electronic captures of these web sites
which are available to be produced upon request.

                                                                2
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 14 of 51 PageID: 284




website .they created to serve as an open-source repository for

weapons designs.

     6.    The DD Website currently states as follows:




     7.    The   DefCad   Website    includes    data   to   automatically

manufacture the "Liberator" pistol, which is a plastic firearm.

The DefCad Website depicts the Liberator pistol as follows:




                                     3
    Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 15 of 51 PageID: 285




                             QEfNEST
                             ~I#~~. 12, ~~1~


        8,    Through the related website of https://ghostgunner.net

("GG Website"), Defense Distributed also manufactures and sells

a     "computer-controlled         milling     machine"   called   the   "Ghost

Gunner; „ wh~.c~ is c~.e~~.gn~d to ~.1~low its owner to car~rP dun ~aa.rts

out     of   aluminum.       The    GG     Website   includes   the   following

depiction of the Ghost Gunner:
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 16 of 51 PageID: 286




                                                                                                                                                                     x.804 Rtit1•~1157

                                                                        ~~



                                      NOM4       Gtr"rFy„n['f>   ~f,NtfiC:?t3>      FAQ    'J&eE.ERS   AWtts




                                                                                           ~~. ~C)~T C.~~.~~INE~ .~
                                                                                       Ari ~~en sc~~rc~ f~arc~~are ~rojec~
                                                                                 Gs:CS? C~+~s?er tS 8 g2re'31 o:xpos~ ~!~C m.~~, ~C ui~ a t~~C€e ~~l'
                                                                                    ~t o;;en pct.wa!1;gr1~ g-codr rrus<i~n ;.crurr,~. a:xi ,a~rJar




        FAR ~C~ F'FR~ENT ~E~EIVFR~ ~~lD ~RAME~
                                      ~~ prior CNC exp~~-i2rlce required
        ~FGst ~;i+'.I"roft sS Si~C►1H;+ t9?Stmt-~' to t?'k'}tltA8L4t.~c' d bR^~M.tr"g h!)f~!y ~i fY'si-SGC:. 8b pC"+'CQtli (E)veC+Ps £~J
        :
         :c:~cEx~~~i tv1;h se^'iC~~ taats ~~xi ix~srt std .lick s~P.war~, ~,e Tachine aasCcxra~c dt~ fi+iC~ and aAgm
           tc 1~~r X96 utwer :~ get L wKxic Nc3 Pncx CVC iawwf~t5ge os ex~erier+:~ is ~e~re~ :r r•~anuf~n'e
         fs~^. ~sEgr tS3ts i.e„?~iN c'.sct~faC:sme unSMeliz~7 f+flts 8tod d~ois in iht c~'?to~ art^ arivacy of norrie.



        9.               On            July                      26,                2018, I created                                         a     user    account      on          the

DefCad Website.                                       During the process I was not asked to verify my

age, criminal background, or any other factors that would render

me ineligible to possess a firearm.

     I certify                                    that                    the                foregoing                              statements           made   by    me           are

true.        I am aware that if                                                                  any of                     the foregoing statements made

by me are willfully false, I am subject to punishment.




                                                                                                                                           A I A SALIKHOVA

Dated:        July 30, 2018
              Newark, New Jersey
     Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 17 of 51 PageID: 287




                                        SUPERIOR C_C~tTRT nF NFW ,7FFR,SFY
ti                                      CHANCERY DIVISION, Ea~EX COUNTY



     GURBIR S. GREWAL, Attorney
     General of the State of New
     Jersey,
                                                        Civil A~tiuiZ
                    Plaintiff,




     DEFENSE DISTRIBUTED, CODY R.
     WILSON, and JANE and JOHN DOES
     1-20, individually and as
     owners, officers, directors,
     shareholders, founders, members,
     managers, agents, servants,
     employees, representatives
     and/or independent contractors
     of DEFENSE DISTRIBUTED, and XYZ
     CORPORATIONS 1-20,

                    Defendants.

             PLAINTIFF'S MEMORANDUM OF LAW IN SUPPORT OF ORDER
                  TO SHOW CAUSE WITH TEMPORARY RESTRAINTS




                                            GURBIR S. GREWAL
                                            ATTORNEY GENERAL OF
                                            THE STATE OF NEW JERSEY
                                            Division of Law
                                            124 Halsey Street
                                            P.O. Box 45029
                                            Newark, New Jersey 07101
                                            (~73) X77-~.2~D
                                            Attorney for Plaintiff

     Of Counsel and On the Brief
     Lorraine K. Rak (035771985)
     Deputy Attorney general, Section Chief
     Lara J. Fogel (038292006)
     Melissa Medaway (028422011)
     Jesse J. Sierant (049342013)
     Dc~uty Attorneys General
     Affirmative Civil Enforcement
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 18 of 51 PageID: 288




                                  PRELIMINARY STATEMENT

        In just two days, Defense Distributed and its founder Cody

Wilson      are     planning       to     take       an    unprecedented            and    dangerous

action -       to   publish        Computer      Aided          Design       ("CAD") files       that

enable       anyone,          including          terrorists,                 domestic       abusers,

criminals, gang members and juveniles, to print firearms using a

three-dimensional           ("3D")       printer          directly from          the      comfort of

their    own      homes.         Worse     still,         the    codes       they   plan    to   post

enable individuals to print extremely dangerous assault weapons°

that are illegal under New Jersey law.                                 And that is not all -

because     the     printed       guns     would      not       have    serial      numbers,     they

would not be traceab~.e by law enforcement, which would undermine

law enforcement's ongoing efforts to solve and reduce gun crime.

The   implications         for     public     safety            and    homeland     security        are

clear    and      the   risk       is    imminent;          once       Defendants         open   that

Pandora's Box, it can never be closed..                                This lawsuit seeks to

enjoin Defendants from heading down this path.

      For    years,        the    Federal        Government            and    multiple       federal

courts    recognized          that       Defense      Distributed's             plans       posed    a

direct threat to public safety and national security across the

United    States,       and   so     the    Government           barred       the   company from

publishing the CAD files.                  Indeed, the Federal Government stated

in litigation that Defense Distributed's plans to publish these


                                                 2
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 19 of 51 PageID: 289




firearm codes 'posed a specific and unique risk to the national

security        and    foreign     policy      interests    of    the    United       States.

That    was,     unfortunately,        unsurprising; founder            Cody Wilson had

made clear that the company's objective is for everyone to have

access to guns and to make ~a                      firearm regulations impossible,

even stating that "common sense gun reforms" would no longer be

possible.            And   although     the    Federal     Government         had    ~ro~erly

challenged Defense Distributed's ability to publish codes that

will ,enable          terrorists      and    criminals    to   print     firearms,      just

recently       the    Federal    Government        disclosed     that    it    had   earlier

settled       this    litigation.           Troublingly,    the   Federal       Government

has now abruptly flipped positions (even after multiple courts

had agreed about the pending risk to public safety) and decided

to allow Defense Distributed to proceed with its plans to share

these computer codes on the Internet, available to all.

        But    New    ~Tersey    law   provides      a   separate       and    independent

basis     to    prevent      Defense        Distributed     and    Cody       Wilson    from

engaging in this dangerous, irreversible conduct.                             New Jersey's

public nuisance law provides a cause of action to hold firearm

manufacturers accountable - and to enjoin imminent violations of

the law -, when their plans would facilitate the illegal sale of

weapons       to criminals      and    other prohibited users, and                  when the

manufacturer has done too little to prevent that illegal market


                                               3
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 20 of 51 PageID: 290




from developing.           And that is what will happen here - Defendants

will make accessible codes that will allow terrorists, domestic

violence abusers, criminals, gang members and juveniles to print

guns    at    home,   even    though       they     cannot   lawfully     possess    them.

More    than    that,      Defendants'       cones    will     enable    individuals     to

create        firearms      without        serial     numbers,     again       in   direct

contravention of state law.                 But Defendants have done nothing to

prevent the flood of illegal, 3D-printed weapons that is sure to

result, and as noted above, have instead wholeheartedly embraced

and encouraged these troubling results.

        In    light   of    the    grave    and     imminent    harm    posed    with   the

release of printable-gun computer files, which can, and will, be

used to create illegal and untraceable firearms in New Jersey,

the Attorney General requests that the Court immediatel~r enter

an    order    enjoining     and    restraining        Defendants       from    publishing

and    distrik~uting       these    dangerous       printable-gun computer files,

which Defendants           plan    to publish       this    Wednesday, on August 1,

2018.

                                   FACTUAL BACKGROUND

       In 2012, Defense Distributed, founded by Cody Wilson, began

exporting       technical         data     related     to    firearms      through      the

publication of CAD files, without restriction, on the Internet.

(Defense      Distributed v.        U.S. Dept. of State,           Civil Action No.

                                             0
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 21 of 51 PageID: 291




1:15-CV-00372-RP, W.D. Tex. ("DD v. U.S."), Dkt. 32, p.l; Dkt.

8, pp. 5-6; Defense Distributed v. U.S. Dept. of State, 838 F.3d

451, 460-61 (5th Cir. 2016).)                          These files are computer files

with    instructions         for   how        to    create       guns     and    gun       components

through    the    use      of   three.-dimensional              printers.            (DD    v.    U.S.,

Dkt.    32, p.5.)          Defense Distributed posted these CAD files on

DefCad.org       ("Website"),        a    website          it    created        to    serve      as    an

open-source repository for weapons designs.                                (DD v. U.S., Dkt.

32; Dkt. 8.)          The site accepts user financial contributions and

has a users' comments feature where information can be posted or

shared.      (See      https://defdist.org/;                   https://defcad.com.)                   The

files     Defense          Distributed             put     online         included          data       to

automatically         manufacture        its       first       model—what        it    termed         the

"Liberator" pistol.             (DD v. U.S., Dkt. 32, 8.)                    The Liberator is

a plastic firearm that contains a six ounce piece of steel that

can be easily removed enabling the firearm to be undetected in

walk-through metal detectors.                  (DD v. U.S., Dkt. 32; Dkt. 8.)

        In May 2013, the State Department's Directorate of Defense

Trade    Controls      ("DDTC")         advised          Defense     Distributed           that       its

publication      of    CAD      files    without          authorization          from      the     DDTC

potentially       violated         the         International              Traffic          in      Arms

Regulations      ("ITAR")        administered             by    DD'~'C.     (Executive           Order

13637(n)(iii);        22    C.F.R.       §~    120-130.)            The    violation         stemmed

                                                   5
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 22 of 51 PageID: 292




from     the     fact      that     the    CAD    files         were     being    made       available

outside the United States via the Internet.                                   (DD v. U.S., Dkt.

32, pp. 5-7.)              After a review, DDTC concluded that several of

the    CAD files were subject to regulation under ITAR.                                        (DD v.

U.S. ,    Dkt.       32,     pp.   5-7.)         To      make     the    CAD     files       available

outside        the    United       States,       ITAR         required       Defendants       to   seek

preapproval of publication.                  (DD v. U.S., Dkt. 32.)

        On May 6, 2015, Defense Distributed, the Second Amendment

Foundation            ("SAF")        and         Conn          Williamson         (collectively,

"DD/SAF/CW")          brought suit in            the         United States District Court

for the        Western District of               Texas, seeking a declaration that

the     DDTC's        preapproval .requirement                   for     privately          generated

unclassified           information         was          an    unconstitutional           government

action     and       violated      the    First,         Second,       and    Fifth    Amendments.

(DD v. U.S., Dkt. 1.)                 When the Federal Government opposed the

suit,     Lisa    V.    Aguirre,         the Director of               the    Office of Defense

Trade      Controls          Management,          testified            that:           (a)     "[t] he

`Liberator'           firearm       included             in     DD/SAF/CW's          CAD      designs

presented a specific and unique risk to the                                   national security

and foreign policy interests of the United States"; (b) making

the      CAD     files        available      online             would        provide       terrorist

organizations          with    firearms,         which         could    be    used    against      the

United     States       or    its    allies;            and    (c)     "[a]ccess       to     weapons

                                                  C'~
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 23 of 51 PageID: 293




technology       coupled      with      the    uncontrolled            ubiquitous        means    of

productions                  could contribute to armed conflict, terrorist

or criminal acts, and seriously undermine global export and non-

proliferation         regimes      designed         to    prevent         the    dangerous       and

destabilizing         spread      and   accumulation            of     weapons     and     related

technologies."         (DD v. U.S., Dkt. 32-1, ¶ 35.)

        After    a    hearing,      the       District         Court      denied       DD/SAF/CW's

request for a preliminary injunction, finding among other things

that     the    public     interest       in       national          defense     and     national

security outweighed any countervailing interests.                                  (DD v. U.S.,

Dkt. 43.)       The Fifth Circuit affirmed the denial, relying on the

same national security concerns.                         (Defense Distributed v. U.S.

Dept. of State, 838 F.3d, 451, 461 (5th Cir. 2016), cert. denied

138 S. Ct. 638 (2018).)

        Litigation continued until April 30, 2018,                              when DD/SAF/CVJ

notified       the   court    that      the    parties         had    reached      a    tentative

settlement.          The   parties      approved         the    settlement         on    June    28,

2018.     The settlement agreement,                  which      was only recently made

publicly available, provided:

       a.)     The Federal Government wi11 commit to draft and pursue

       a notice of proposed rulemaking and final rule that would

       exclude       the   data    on    the       CAD    files      at    issue       from     ITAR

       regulation;


                                               7
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 24 of 51 PageID: 294




      b.)    The Federal Government will announce on or before July

      27, 2018, a temporary modification to exclude the data on

      the CAD files from ITAR regulation;

     c.)     The        Federal      Government      will     issue          a    letter    to

     DD/SAF/CW on or before July 27, 2018, advising that certain

     files are approved for public release and are exempt from

     the ITAR licensing requirements;

     d.)    The     Federal         Government      will     acknowledge           that    the

     temporary modification referenced above permits "any United

     States person                    to access, discuss, use, reproduce, or

     otherwise          benefit     from    the   technical        data"     that    is    the

     subject of the litigation;

     e.)    The     Federal          Government's         payment       of       $39,581   to

     DD/SAF/CW; and

     f.)    The     Federal         Government     will    file     a    stipulation       of

     dismissal          no    sooner       than    August     1,     2018,         which   it

     ultimately filed on July 27, 2018.                    (DD v. U.S., Dkt. 112.)

     Relying       on    that       settlement,     Defendants          announced      their

plans to re-launch            the   CAD file      repository on August 1,              2018.

(S~e ~i~~~~://aetaist.org/; https://detca~.c~itl.)                       In addition to

older models, the Website will contain a repository of firearm

computer    files       for   "more    exotic     DIY     semi-automatic           weapons."

(Andy Greenberg, "A Landmark Legal Shift Opens Pandora's Box for
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 25 of 51 PageID: 295




DIY       Guns,        Wired            (July          10,         2018),         available          at

https://www.wired.com/story/a-landmark-legal-shift-opens-

pandoras-box-for-diy-guns/.)                           The     new        database        "will      be

available       to   anyone       anywhere        in    the    world       with    an    uncensored

Internet       connec~ian         to     download,         alter,     remix,       and     fabricate

into    legal     weapons        with     tools       like    3D    printers       and     computer-

controlled       milling         machines."            (Ibid.)        According          to   Wilson,

"What's about to happen is a Cambrian explosion of the digital

content related to f firearms                           [a] 11 this Parkland stuff , the

students, all these f firearms of ` common sense gun reforms'?                                      No.

The    Internet      will        serve    guns,       the     gun    is    downloadable...          No

amount    of    petitions          or    die-ins        or    anything       else       can    change

that."     (Ibid.)

        Throughout         the    litigation           with    the        Federal       Government,

Defendants      "developed          a     trove       of     other    3-D-prin,tabl~           weapon

blueprints,       including         Assembly          AR-15s        and    AR-lOs."           (Deanna

Paul,    "Meet       the    man     who -might          have    brought       on     the      age   of

`downloadable guns,"' Washington Post (July 18, 2018), available

at                                     https://www.washingtonpost.com/news/post-

nation/wp/2018/07/18/meet-the-man-who-wants-to-bring-on-the-age-

of-downloadable-guns-and-may-have-already-

succeeded/?utm term=.725b8a04flla.)                            Members       of      the      United

States armed forces routinely use firearms in semiautomatic mode


                                                  D
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 26 of 51 PageID: 296




in    combat    conditions,        and    the     designs         of   many    semiautomatic

firearms are inherently military.                     (Giffords Law Center Comment

Letter to the Director of Defense Trade Controls, July 9, 2018,

at 4.)     Assault rifles like the AR-15 were originally designed

for military use.              (Giffords Law Center Comment Letter to the

Director of Defense            Trade     Controls,        July 9, 2018, at 4.)               The

military       included, the       option       to    fire    in       semiautomatic        mode

because military combat sometimes requires use of a firearm in

semiautomatic mode. -          (Giffords Law Center. Comment Letter to the

Director       of   Defense      Trade     Controls,         July      9,     2018,    at   4.)

Shooting in semiautomatic mode is more accurate and hence more

lethal.        (With     AR-15s,    Mass     Shooters        Attack         with    the   Rifle

Firepower Typically Used by Infantry Troops, NY Times, Feb. 28,

2018,           https://www.nytimes.com/interactive/2018/02/28/ar-15-

rifle-mass-shootings.html.)                          In      fact,            military-style

semiautomatic        firearms      were    used      to    perpetrate         the    tragedies

that occurred in an elementary school in Newtown, Connecticut,

at a music festival in Las Vegas, Nevada, at a workplace in San

Bernardino, California, in a movie theatre in Aurora, Colorado,

and   at   a    high     wchool     in     ParlLland,        Florida,        among    other .

(Giffords Law       Center Comment Letter to the Director of Defense

Trade Controls, July 9, 2018, at 5.)

      Because       of   the    dangerous       nature       of    these      weapons,      New
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 27 of 51 PageID: 297




Jersey       and       seven       (7)    other        states,    including       New     York     and

California,            have       banned       them.      (See     Giffords       Law    Center     to

Prevent                Gun           Violence,                 Assault           Weapons            at

http://lawcenter.giffords.org/gun-laws/policy-areas/hardware-

ammunicition/assault-weapons/.)                          In    New     Jersey,    certain        AR-15

semiautomatic models are banned as assault weapons and ownership

is    highly       restrictive.               N.J.S.A.     2C:39-1w(1);        N.J.S.A.       2C:39-

5(f)         But printable-gun computer files will allow them to be

printed anyway.

       Defendants'                printable-gun          computer         files      will     allow

individuals across New Jersey to generate lethal firearms that

are untraceable.                  This means that if a printed gun was used in

an    act    of    violence         or    other     crime,       law    enforcement       would    be

unable to determine who manufactured, purchased, or transferred

the    gun    -    taking         away     a    critical       tool     that   New      Jersey    law

enforcectle.rit        consistently uses in seeking to combat and reduce

gun crime.             In addition, at least some of the printed plastic

guns   can        be    modified         to    be   virtually          undetectable      in   metal

detectors, which poses a public safety problem for venues ,such

as airports, arenas, ~chool~, and courthouses.

       Responding            to    this       threat,     on     July    26,   2018,      Attorney

General Grewal sent a cease-and -desist lettEr (the "New Jersey

Cease-And-Desist              Letter"),         instructing       Defense      Distributed        not

                                                    11
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 28 of 51 PageID: 298




to publish the files online.                    Defense Distributed responded the

next     day.        Although      Defense      Distributed        said     that       it    would

"attempt       to    restrict      files    made      available     an    the    Internet       to

prevent download within New Jersey" by blocking users with New

Jersey-based         IP     addresses      from     accessing      the    files,        it    made

clear    its       intent    to   proceed      with    publication of           the    codes    on

August 1.

        On    July    25,       2018,    The    Brady      Campaign       to,    Prevent       Gun

Violence,          Everytown      for    Gun      Safety    Action       Fund,        Inc.     and

Giffords        (collectively,           "Proposed         Intervenors")             sought     to

intervene. in         the    Texas      litigation      and    requested         a    temporary

restraining order and a preliminary injunction to enjoin Defense

Distributed from publishing the printable gun-computer files at

issue here to prevent immediate and irreparable harm to United

States national security.                  On Friday, July 27, 2018, a hearing

was held before the Honorable Robert pitman wherein both of the

proposed Intervenors' motions were denied.

        On July 29, 2018, Defense Distributed filed a Complaint in

the   United       States     District     Court for        the    Western       District      of

Texas    seeking      declaratory        and    injunctive        relief,       damages,      and

attorney's         fees     against     Attorney      General      Grewal       and     Michael

Feuer,       the    Los     Angeles      City       Attorney      ("Feuer")             Defense

Distributed         and   SAF     initiated     this    lawsuit     against          Grewal    in

                                               12
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 29 of 51 PageID: 299




response      to     the    New       Jersey    Cease-And-Desist              Letter,       alleging,

among       other    things,          that     it    constitutes         an    unconstitutional

prior restraint.

       On     July        30,        2018,   the         Commonwealth         of     Pennsylvania,

Governor       Tom       Wolf,        Attorney       General         Jash     Shapiro       and   the

Pennsylvania State Police (together, the "Plaintiffs") filed a

complaint against Defense Distributed, DEFCAD, Ghost Gunner and

Cody    Wilson       (collectively,             "PA       Defendants")         for    declaratory

judgment and a preliminary injunction, as well as a motion for a

temporary restraining order and preliminary injunction to enjoin

the    PA    Defendants          from    publishing            the   printable-gun          computer

files that are at issue in the instant litigation.

       This lawsuit followed.

                                         LEGAL ARGUMENT

              BECAUSE AN IMMEDIATE AND DIRECT THREAT TQ
              PUBLIC   SAFETY   IN   NEW   JERSEY EXISTS,
              INJUNCTIVE RELIEF IS WARRANTED

       The    Court        should        grant           the    State's       application         for

injunctive      relief          to    safeguard          the   health    and       safety    of   New

Jersey's      residents.                Defendants'            planned      dissemination          of

comptitPr     c~~c~P~      ~lirectin~        the         manufactur..e      and      a~3embly      of

untraceable        and     unlicensed        firearms          endangers      the    citizens      of

this    State       and     vi~lat-.P~       New         Jersey's     public       nuisance       and

negligence, laws.           The codes allow anyone with a 3D printer to

                                                    13
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 30 of 51 PageID: 300




create a fully operational gun with a few clicks.                               Defendants

seek     to    make      the      codes    available       to    everyone,         including

criminals, juveniles, and domestic abusers, which undermines New

Jersey's Comprehensive scheme for keeping guns out of criminals`

hands and jeopardizes the safety of New Jersey residents.

       All     the     preliminary        relief    factors      point     in      favor    of

enjoining      Defendants         from    publishing   their      codes.        To    obtain

relief,       the     moving       party    must     demonstrate         by     clear      and

convincing          evidence     that:     (1)    relief    is    needed      to     prevent

irreparable harm; (2) the applicant's claim rests on settled law

and    has    a reasonable        probability of       succeeding on the             merits;

and (3) a balancing of hardships reveals that greater harm would

occur if a stay is not granted than if it were.                            See Crowe v.

DeGioia, 90 N.J. 126, 132-34 (1982); Brown v. Cit~r of Paterson,

424 N.J. Super. 176, 183 (App. Div. 2012).                       When a case presents

an    issue    of    "significant        public    importance,"     as     here,     courts

must also consider a fourth factor: harm to the public interest.

See Garden State Equality v. Dow, 216 N.J: 314, 320-21 (2013).

Notably, "[i] n acting only to preserve the status quo, the court

may `lace less emphasis on a particular Crowe factor if another

greatly requires the issuance of a remedy."'                         Brown, 424         N.J.

Super. at lA~.          A~     t-.hi~   hri_Pf Pxrlains, each factor pointy in

favor of granting the State's application for injunctive relief.


                                             14
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 31 of 51 PageID: 301




A.      Plaintiff will suffer immediate and irreparable injury if a
        preliminary injunction is not issued.                  '

        First, injunctive relief is needed to prevent irreparable

harm.     "Harm is generally considered irreparable in equity if it

cannot be redressed adequately by monetary damages."                                Crowe, 90

N.J. at 132.          Threats to public safety are the quintessential

irrep~.r~bl~ harm; ~.nc~e~d, "danger of in~r~a~ed mortality" is "as

irreparable a harm as any that can be imagined."                               Somerset Air

Service, Inc. v. Township of Bedminster, 2006 WL 861498, at *4

(Sup. Ct. Law Div., Somerset Cnty., Apr. 4, 2006).

        The    irreparable      harm    here       is    clear:        the     moment          that

Defendants       post   their     codes       on    the     Internet,          it        can     be

downloaded,      saved,    and forever used             to print guns           with a few

clicks.        And that poses a grave and permanent threat to public

safety.        First,   the     availability        of    these        codes    means          that

individuals       who     are    otherwise         banned        for     purchasing            and

possessing firearms will be able to print them; law enforcement

cannot stop individuals from owning 3D printers.                            That means the

"codes will be available to everyone in New Jersey—regardless of

age;    criminal      status,    history       of       mental    illness,          or    other

disqualifying characteristic.             There will thus be no way for law

enforcement      to   prevent    guns    from      winding       up    in    the    hands       of

those    who    are   prohibited       from    purchasing        firearms          under       New

Jersey law, including" individuals on the FBI Terroristic lnTatch
                                          15
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 32 of 51 PageID: 302




List,    persons     with     criminal       convictions          (even   for      violent

offenses) ,       domestic     abusers       (even     if      subject       to    ongoing

restraining       orders),    and   juveniles.         (Certification         of    Deputy

Chief of Detective Christopher W. Donohue ("Donohue Cert."), ¶

14.)      This    "will     severely       hamper     law    enforcemetzt's        ongoing

efforts to keep       dangerous guns out of                 the   hands of dangerous

criminals."       (Id. ¶16.)        And not onl~r does this dive criminals

access to weapons, but to illegal ones - Defendants' codes will

also    "enable    individuals      to     print     assault      weapons,    which    are

illegal in New Jersey."         (Id. ~ 13.)

       Another irreparable          harm   is sure      to follow - the            use of

these codes will make it harder for law enforcement to solve and

reduce   gun crime.          Because "the       3D    printed firearms            will not

have serial numbers or other identifiable marks, they will never

be traceable by law enforcement."                  (Id. ¶ 10).       As Deputy Chief

Donohue explains,

            A serial number is required to be placed on
            all firearms so that they can be traced to
            its original owners if they are ever used to
            commit a criminal offense.     Law enforcement
            traces firearms by finding the owner's name
            in  the   gun  dealer's   records,   and. then
            interviewing  that   person   and   any  other
            person to whom he sold the gun, and so on.
            Through this process, law enforcement is
            able to determine the manufacturer of the
            gun, the date it was sold, the dealership,
            and the purchaser.   This information assists
            law enforcement in determining what happened
            to a particular gun after it left the dealer
                                           16
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 33 of 51 PageID: 303




              by learning          the     history    of       who       owned   the
              gun.

              Being able to trace a gun is critical in the
              investigation of gun-related crimes.          The
              [CAD]   codes  of   [Defendants]    will    allow
              individuals    across      New     Jersey      to
              automatically manufacture untraceable guns
              on 3D printers.       If law enforcement is
              unable to trace 3D guns to determine their
              owners, law enforcement will be critically
              hampered in its onc~oinc~ eff~art~ ~.o ~ca~v~ gum
              crimes and prevent new gun crimes from being
              committed.     This    poses    a   direct    and
              immediate threat to public health, safety,
              and we1fare .



And the Director of the New Jersey Office of Homeland Security

and    Preparedness,            Jared     Maples,     agrees,             noting       that      law

enforcement         agencies       "use    the     results       of        these    traces       to

identify      the    methods       by     which    firearms          entered       the    illegal

market      and     to    devise      strategies     to        disrupt         these     criminal

networks.           But    if    there      were     to    be        a     proliferation         of

untraceable 3D guns, these crimes and criminal networks might go

unsolved and the perpetrators might go on to commit additional

acts   of     violence ."          (Certification         of    New       Jersey       Qffi.ce   of

Homeland Security Director Jared Maples ("Maples Cert."), ¶ 12.)

       The risks to homeland security are equally pressing.                                      As

Director      Maples      has   explained,        "terrorists            and   other     networks

directing violence at the United States and in New Jersey could

use    this    technology        to     manufacturE        guns,          including       assault
                                             17
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 34 of 51 PageID: 304




firearms."        (Id. ¶ 10.)       Moreover, "proliferation of untraceable

guns    would     also   give    terrorist groups           a    significant advantage

and    deprive      NJOHSP       the    .ability       to       gather    the       necessary

intelligence to combat them and reduce their threat they pose to

our citizen ."           (Id. ~ 11.)      And finally, at least one code is

for a "plastic firearm that can be produced in a way as to be

both fully operable and virtually undetectable                           by conventional

security measures.          3D firearms can defeat normal detection such

as metal detectors and wands, and present a problem to public

safety in venues such as airports, arenas, schools, government

buildings,      and/or     courthouses."          (Id.      ¶    16.)     As    a    result,

"Defendants' effort to post these CAD files represents a direct

threat to New Jersey's homeland security."                       (Id. ¶ 20.)

       For all of these reasons, other courts have recognized that

"very strong public interest[s]" would be                        ~repa.rably harmed by

Defendants'       threatened      conduct.       Defense         Distributed        v.   U.S.

Dept of State, 838 F.3d 451, 458 (5th Cir. 2016).                           Indeed, the

U.S.   Court of     Appeals for         the   Fifth    Circuit      refused     to allow

Defense   Distributed        to    release       the    same      computer      files     it

threatens    to    release      here,   because    the      government's        "national

defense and national security interest would be harmed forever"

if Defense Distributed were permitted to follow through on its

threatened activities.            Id. at 460; see also Defense Distributed


                                          E~'~
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 35 of 51 PageID: 305




v, U.S. Dept of State, 121 F. Supp. 3d 680, 689-90 (W.D. Tex.

2015).        New Jersey is in the same position now - it has a strong

sovereign       interest    in    protecting       homeland      security            within    its

borders,       and that interest         would     be    irreparably harmed if the

Court permits Defendants to follow through on their threats.

        The    Defense    Distributed        decisions        comport       with         decisions

from    other     courts    finding      that      state      governmental               interests

would be impaired by conduct of the exact kind threatened here.

In    Tracy Rifle     &    Pistol      LLC v.     Harris,      118    F.    Supp.         3d 1182

(E.D.     Cal.     2015),        for     example,        the        court       acknowledged

California's       sovereign        interest       in      enforcing            a    law      that

prohibited        retail     firearms         dealers         from         advertising         or

displaying       handguns,       such   that      the    advertisement              or    display

could readily be seen from the outside.                         The court determined

that    the    State's    interest      in   preventing         the    proliferation           of

hand    guns     outweighed       the    dealer's        interest          in       having    the

regulation      preliminarily enjoined.                 See   id.     at    1183,        1193-95.

As    that court put it, "[t]he              costs of         being mistaken, on the

issue of whether the injunction would have a detrimental effect

on handgun crime, violence, and suicide, would be grave.                                    These

costs would affect members of the public, and they would affect

the Government which is tasked with managing handgun violence."

Id.    at 1193.       The    Ninth      Circuit upheld          the    district court's

                                             19
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 36 of 51 PageID: 306




order allowing the ban to remain in place, likewise recognizing

that "serious public risks are implicated" by the activity the

firearms dealer sought to undertake.                       Tracy Rifle & Pistol LLC

v. Harris, 637 Fed. App'x 401, 402 (9th Cir. Feb. 23, 2016).

        Moreover,     the     harms    to    New     Jersey      identified      in    Deputy

Chief of Detectives Donohue's and Director Maples's Declarations

are    at    least   as    severe     as    the    harms   to "law       enforcement and

public safety interests"              underlying decisions           granting states'

requests for temporary equitable relief in other contexts.                               See,

e•g•    Maryland v. King, 133 S. Ct. 1, 3 (2012) (Roberts, C.J.)

(finding that a state was irreparably harmed by a lower court

decision      enjoining      collection       of    DNA    samples   from     individuals

charged      with    certain       crimes    because       DNA   testing    "provides       a

valuable      tool    for    investigating          unsolved      crimes    and       thereby

helping       to     remove        v Q~ent        offenders       from     the        general

population"); Coleman v. Paccar Inc., 424 U.S. 1301, 1307 (1976)

(Rehnquist,        C.J.)    (finding        that    the    government      would      suffer

irreparable harm if it could not enforce certain motor vehicle

safety standards           for even    a     60-day period,        where    delay      would

leave   manufacturers "free            to produce as many vehicles as they

can    and                obtain    substantial       stockpiles      of    noncomplying

vehicles for later sale," resulting in a "serious setback" for

"the goals of federal motor vehicle safety")                         New Jersey would

                                             20
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 37 of 51 PageID: 307




suffer immeasurably more harm if the State were flooded with the

3-D guns that Defendants seek to make available to everyone.

      All      -these     public       harms        -    in    the     form     of     increased

mortality,        increased       lawlessness,            and       decreased        security      -

cannot    be     addressed      outside      of     an    injunction.           See   Crowe,      90

N.J. at 132.            That is so for one simple reason: posting these

codes is a bell that can never be un-rung.                               Criminals, gangs,

and   terrorist      networks         only   need        to   download      a   code     once     to

benefit from it permanently.                 The consequences of publishing the

printable -gun codes are grave and irreversible, and no money can

restore     or   make     up   for    the    threats          to   public     safety     and    law

enforcement       safety       that   will     follow.             Accordingly,       the    Court

should    order an injunction. to prevent irreparable                            harm to the

residents of New Jersey.

B.    Plaintiff has demonstrated a settled                            legal      right      and   a
      likelihood of success on the merits.

      Second,      Defendants'         planned           actions      violate     New       Jersey

public    nuisance and negligence                 law.        The    Attorney General can

therefore demonstrate a reasonable probability of success on the

merits.     Crowe, 90 N.J. at 133. .                Nonetheless, "mere doubt as to

the validity of [a] claim is not an adequate basis for refusing

to maintain the status quo."                   Crowe, 90 N.J. at 133-34 (citing

Naylor v. Harkins, 11 N.J. 435 (1953)).                             "Indeed, the point of

temporary relief is to maintain the parties in substantially the
                                               21
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 38 of 51 PageID: 308




same    condition          when      the    final      decree     is   entered      as        they were

when the litigation began."                        Id. at 134 (citation and internal

quotation marks omitted).

       1.       Public Nuisance

       To state a public nuisance claim, a plaintiff must allege

"an unreasonable interference with a right common to the general

public."         In    re    Lead      Paint       Liti~.,      191    N.J.    405,      425     (2007)

(citing The Restatement (Second) of Torts ~ 821B (1979)).                                          The

interference          need      not    involve         "conduct       that    is   proscribed       by

statute or other legislative act."                           James v. Arms Tech., Inc.,

359    N.J. Super.          291,      330 (App. Div. 2003).                   Rather, a public

nuisance        may    exist      "if       the    conduct      complained         of    involves    a

`significant interference' with the public welfare or                                         `is of a

continuing       nature         or    has    produced      a permanent or               long-lasting

effect, and, as the actoz knows or has reason to know, has a

significant           effect      upon       the       public    right."'           Id.       (quoting

Restatement ~ 821B(2)(a) and (c))                            So long as the tortfeasor's

conduct     was       a     "substantial           factor"       in    causing          the    injury,

regardless       of       the    presence         of    other     intervening           causes,    the

causation element will be satisfied.                            James, 359 N.J. Super. at

311.

       James     controls         this      case.        There,    the     Appellate          Division

upheld      a     public         nuisance          claim        asserted      by        New     Jersey

                                                   22
     Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 39 of 51 PageID: 309




    municipalities against firearms manufacturers.                             The plaintiffs

    alleged    that the         manufacturers intentionally marketed and sold

    firearms to persons who would bring them illegally into Newark.

    Id.   at    307.            The    municipalities       alleged       that      defendants'

    unlawful "distribution, promotion, and sale of guns" constituted

    "an unreasonable interference with                             the public's right to

    be free from danger," and that the conduct "resulted in                                      .

    significant costs to the City of Newark in order to enforce the

    laws and to treat the victims of crimes facilitated through the

~   use of [d]efendants' firearms."                    Id. at 306-307.           The possible

    actions    of    intervening          third    parties       did   not    mean     that    the

    municipalities         were       incapable   of    establishing         that    defendants

    exercised control over the use of illegal firearms. .                           Id. at 332.

    The   nuisance        was    not    the   specific     guns;       instead,       the    Court

    focused on the manufacturers' participation in "the Creation and

    supply of this illegal market."                    James, 359 N.J. Super. at 332.

    Because manufacturers controlled their own participation in the

    "creation       and    supply"       of   the      market,     the    court       held    the

    municipalities        had     sufficiently         pleaded    their      public    nuisance

    claim, including for causation.                 Id.

          With those principles in mind, the Appellate Division. had

    little trouble understanding why these municipalities had stated

    a claim against these firearms manufacturers.                         First, the Court

                                                  23
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 40 of 51 PageID: 310




in    James       explained,          "[n]o       one       can    seriously          debate"     that

regulated         guns     are        "dangerous         instrumentalities"              and      thus

implicate New Jersey public nuisance law.                             Id. at 320.             Second,

the     Court      held,         it     would          violate      New     Jersey          law     for

manufacturers to "flood the gun market" throug~i a high volume of

sales, while failing to develop "reasonable safeguards over the

distribution scheme" and "refus[ing] to oversee or supervise the

control      of     handgun       distribution               in    order     to       prevent       the

foreseeable channeling of guns to such an illegal market."                                          Id.

at    312.        And    so,     the    Appellate           Division       concluded,         when    a

defendant     floods       the        gun    market      and      fails    to    take       steps    to

prevent these distributions from ending up in criminals' hands,

they could be           held responsible under public nuisance law                                when

their    acts      "facilitate[d]                the    illegal      sale        of    weapons       to

criminals and other unlawful ~zsers ."                       Id.

       There is no doubt that, under James, Defendants will commit

a public nuisance if they proceed with their plans to publish

computer files, which will ,allow anyone with a 3-D printer to

download a code and create a fully operational gun with just a

lew   click .            There    is        no    question        that     these       tiles      will

interfere     with       the   public's safety by "flood [ing]                        the    market"

with illicit arms.               Again, as Deputy Chief Donohue explained,

the   "codes       will    be     available            to    everyone       in    New       Jersey."

                                                  24
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 41 of 51 PageID: 311




 (Donohue Cert. ~ 14.)

        In     addition,           these    actions            will     directly          undermine       New

Jersey's        statutory              scheme   -      further          evidence          that   they     are

creating        a    public firearms              nuisance.             For one,          under N.J.S.A.

2C:39-9(d),           it    is     illegal      to     manufacture              a    weapon      without    a

license.        And yet Defendants plan to distribute codes that would

enable       individuals to do just that - to print a                                      gun at home,

without a license, and without going through a Federal Firearms

Licensee.            For another, "certain persons                                        are prohibited

from purchasing, owning, possessing, or controlling any and all

firearms            under        N.J.S.A.       2C:39-7(b),              due         to    their        prior

convictions           for    aggravated           assault,          arson,          burglary,      escape,

extortion,           homicide,           kidnapping,           robbery,             aggravated         sexual

assault,        sexual           assault,       bias      intimidation,               endangering        the

welfare        of    a     child,       stalking,         or   a    crime       involving         domestic

violence.           Those persons face a mandatory term of imprisonment

with     at     least       five        years     of      parole         ineligibility            if    they

purchase, own, possess, or control a firearm.                                        But the 3D codes

will allow them to easily download firearms at home, which will

e ~w~-r-~l~y    ~~~rn~~~~        law     enfar~~m~nt'~             ~~~yc~irig       efforts      to     keep

dangerous           guns    out        of   the      hands         of    dangerous          criminals."

(Donohue       Cert.,        ¶    1.6.)         Still      more,        Defendants'          codes      will

"enable individuals to print assault weapons, which are illegal


                                                     25
    Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 42 of 51 PageID: 312




in New Jersey under N.J.S.A. 2C:39-5(f)."                           (Id. ~ 13.)

        And   last—and     critically—Defendants                    made      no    effort       to

develop "reasonable safeguards over the distribution scheme" or

~o "oversee or supervise the control of handgun distribution in

order to prevent the foreseeable channeling of guns to such an

illegal market."        In fact, just the opposite is true: Defendants

activel~r believe their codes should be accessible to individuals

who are prohibited from owning weapons.                          Wilson has stated that

his database "will be available to anyone anywhere in the world

with     an   uncensored      Internet           connection,          to    download,      alter,

remix,     and   fabricate         into    legal        weapons       with    tools     like     3D

printers and computer-controlled milling machines."                                (Greenberg,

su ra.)       According       to    Wilson,           "What's    about       to   happen    is   a

Cambrian explosion of the digital content related to firearms .

.      [a]11 this Parkland stuff, the students, all, these firearms

of    `common sense     gun reforms'?                  No.      The Internet will serve

guns, the gun is downloadable                                No amount of petitions or

die-ins or anything else can change that."                             (Ibid.)          He also

posted a picture of a tombstone in the ground, engraved with the

phrase     "Am~ri~~.n   dun    Control."               What    this    all    ~how~    is    that

Defendants'      interference             with        New     Jersey's       firearm       safety

regulations is intentional and thus per ~e unreasonable - and it

certainly      confirms    that       Defendants             will     not    put    reasonable

                                             ~~i -^
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 43 of 51 PageID: 313




safeguards       in    place       to    keep    guns    out       of   prohibited     persons'

hands.

     All of the other traditional public nuisance factors only

confirm    that relief is warranted.                         Defendants are in complete

control of the CAD files and their publication, and thus would

create,     or    at    a     minimum         would     be    a    substantial       factor    in

creating,    the       nuisance         by allowing unrestricted                access of the

files on the Internet through its Website.                              The public nuisance

is also foreseeable to Defendants.                           Again, Wilson has publicly

stated that the database "will be available to anyone anywhere

in   the     world          with        an     uncensored          Internet      connection."

(Greenberg, supra.)             And Defendants were put on notice by the

Federal     Government          and          multiple        federal       courts    that     the

publication of their CAD files, which permanently make the files

available    to       those    with       Internet       access,        would   ~Qrever      harm

national defense and national security. (Defense Distributed v.

U.S. Dept. of State, 838 F.3d 451, 461 (5th Cir. 2016).)                                      For

all these reasons, in light of James, little doubt exists that

Defendants' actions constitute a public nuisance.

     2.     Negligence

     For    the    same      reasons         that    Plaintiff       has    proven a     public

nuisance    claim,       their      plan        is    also     negligent.           Defendants'

planned     widespread         dissemination            of        printable-gun       code    is

                                                27
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 44 of 51 PageID: 314




negligent         because       it    encourages       an       illegal      gun   market,       which

will    foreseeably           lead     to    increased          creme    and    violence     In    New

Jersey, and to an increase in expenditures of government funds

to prevent crime and protect the                       public's health.                  See James,

359    N.J.      Super.     at       308-324   (findirly         legally       valid     negligence

claim    against        gun     manufacturers,         trade       organizations,           and    gun

distributors and retailers that flooded illegal gun market); see

also    Ileto      v.    Glock,       Inc.,    349    F.3d        1191,      1214-16      (9th    Cir.

2003)       (reversing          dismissal       of    plaintiffs'              claims     that     gun

manufacturers           negligently         created        an    illegal       secondary     market

for guns); City of Cincinnati v. Beretta U.S.A. Corp., 95 Ohio

St.3d    416,      421-23        (reversing         dismissal           of   city's      negligence

counts      and    finding       that       city     had    a     viable       negligence        claim

against       defendant         gun    manufacturers,             trade      associations,         and

distributors) .

       In    James,       the    trial      court     denied       defendants'           motions   to

dismiss the City of Newark's negligence claim and found that the

defendants owed a duty of care to the City of Newark.                                        Id. at

307.        In   doing     so,       the    trial    court       considered        the    "inherent

dangerousness of           handguns."               Ibid.        On appal, the appellate

Division         upheld     that       determination,             finding       "the      dangerous

propensity of handguns is self-evident, and the consequence of

their misuse is well documented."                           Id. at 323.            Similarly, in
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 45 of 51 PageID: 315




the instant case, Defendants have a duty to the citizens of New

Jersey.        The printed guns peddled by Defendants are even more

dangerous than the guns in James, because they are unserialized

and     undetectable        by     traditional       law    enforcement      measures,

providing further          support for°a finding that Defendants owe a

duty of care to New Jersey residents.                      As in James, the State

has a valid, viable negligence claim against Defendants.

        Accordingly;       the    State    has   demonstrated    a    probability    of

ultimate success, as to both its public nuisance and negligence

claims.

C.      On balance, a greater and substantial harm will result if
        an injunction is not issued.

        Any harm to the Defendants arising from the issuance of the

requested       injunctive        relief    is    clearly     outweighed       by   the

resultant      harm   to    New    Jersey    residents'      safety   if   Defendants

flood the illegal gun market and put untraceable weapons in the

hands of criminals and minors.               When an interlocutory injunction

seeks to maintain the status quo, "a court may take a less rigid

view" of the Crowe factors.                Waste Mgmt. of N.J., Inc. v. Union

Coun~~r   Mun.   Uti~s.      Muth.,      399 N.J.    ~upe~ 508,      520   (App. Div.

2008).     Here, if injunctive relied is granted, Defendants will

stand     in   the    ~amc       place    tomoiiow    that    they    5taiid    L~c~dy .

Defendants removed their printable-gun code from the Internet in

2013.     Defense Distributed, 121 F.Supp.3d at 687.                  An injunction
                                            29
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 46 of 51 PageID: 316




simply preserves this status quo.                 Conversely, unfettered access

to the printable-gun code poses a severe risk to public safety

that is irreversible and permanent.                    Again, the codes will be

available to everyone - regardless of age, criminal status, or

history     of    mental    illness.       (Donohue    Cert.,    ¶    14.)     The     only

requirement to obtain a gun would be a 3-D printer.                           Permitting

dissemination of the code would undermine all the systems, laws,

and regulations currently in place                 to ensure         that those exact

individuals         do     not      possess      firearms.            (Id.,     ¶    15.)

Additionally, the guns would not have serial numbers and would

not contain metal. (Donohue Cert., ¶ 14; Maples Declaration, ¶

16.) They        would    thus   be    untraceable     and    undetectable, further

hamstringing law enforcement efforts.                   The balance of hardships

and the fact that the relief just maintains the status quo both

weigh    heavily     in     favor     of   granting     a    temporary       restraining

order.

        Notably,    the    Texas      district   court and      the    U.S.    Court    of

Appeals for the Fifth Circuit have already weighed similar harms

in   determining         whether    then-plaintiff      Defense      Distributed       was

itself entitled to a preliminary inj~~nct.ion.                       Ultimately, both

courts L~u~~a treat the equities weighed in favor of prohibiting

dissemination,           nPf~nse Distributed,         838    F.3d at 458-61.         Evcn

after     Defense        Distributed       contended    that     "the    balance        of

                                            30
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 47 of 51 PageID: 317




interests        tilts     in   their     favor      because       `it    is    always      in   the

public       interest        to     prevent         the     violation          of     a     party's

constitutional rights,"' the district court rejected that bald

assertion as lacking and determined that the public had a "keen

interest       in    restricting          the       export     of    defense          articles."

Defense      Distributed,         121   F.Supp.3d         at 689.        The    Fifth      Circuit

readily agreed.            Defense Distributed, 838 F.3d at 458-61.                              New

Jersey has a similar interest in restricting the                                proliferation

of    untraceable,         undetectable        weapons,      and    so    the       balancing     of

equities should yield the same result in this case.

D.      The public interest favors the issuance of an injunction.

        This case is one of "significant public importance," and,

consequently, in determining whether to issue an injunction, the

Court must also consider the harm to the public- interest.                                       See

Garden State Equality, 216 N.J. at 320-21.                          That is why "CQurts,

in the exercise of their equitable powers, `may, and frequently

do,     go much      farther       both    to       give    and     withhold         relief      in

furtherance of the public interest than they are accustomed to

go    when   only    private       interests        are    involved."' Waste              Mgmt   of

N.J.,    Inc.,     399 N.J. Super         at    520-21, quoting            Yakus      v.    United

States,      321    U.S.    414,    441   (1944).           For    many    of       the    reasons

already given, fir; ~ f~.rtor' likewise weighE etronglYt in favor of

granting the State's application for injunctive relief.


                                               31
  Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 48 of 51 PageID: 318




        Threats to public safety and law enforcement safety are the

quintessential          harm    to    the, public    interest.          As the       Appellate

Division has held, "New Jersey has a strong public interest in

protecting        the     public       from    the    violence         and     social       cost

associated       with the       criminal misuse of firearms."                   James, 359

N.J. Super. at 320.              And as explained above, Defendants' plans

directly undermine that public interest.                            Defendants have made

it     abundantly    clear      that     they .wish       to   flood    New    Jersey    with

untraceable       and    unlicensed         firearms,     including        illegal    assault

weapons.        Again,    Defendant         Cody   Wilson      has    stated     "Al1    this

Parkland stuff, the students, all these dreams of `common sense

gun    reforms'?     No.       The    Internet     will    serve      guns,    the    gun    is

downloadable."           (Greenberg, supra.)            The code will give minors,

felons, and domestic abusers access to guns that they would not

otherwise have.           (Donohue Cert., ~ 14.)                This will lead to an

increase in violence, lawlessness, and, ultimately, mortality.

        Moreover,       permitting      dissemination          of    the     printable      gun

code     undermines       the        democratic      process.          The     New     Jersey

Legislature has enacted comprehensive gun restrictions to ensure

the safety of New Jersey residents..                      See N.J.S.A. 2C:58-1 et.

seq•      The    dissemination         of    Defendants'       code    undermines       those

restrictions, undermining the democratic process and harming the

public.    An injunction must thus be entered to avoid significant


                                              32
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 49 of 51 PageID: 319




and     grave     harm     to    the    public       safety        and    to     New     Jersey's

statutory scheme.

E.      This Court should enjoin Defendants from publishing. their
        codes.

        In   order       to     fully    protect       New     Jersey           citizens,       any

injunction         must          completely           preclude           Defendants            from

disseminating        the       ~ri~.table-g~a~.      ccade    on    the     ~n~~~n~t .          An

injunction limited only to publication in New Jersey would be,

essentially,        a     nullity.          If       the     code        were     disseminated

elsewhere, the files could be downloaded and then disseminated

further,      including         on     other. websites             not    run     by     Defense

Distributed.       That is not academic: when Wilson posted the code

for a single gun in 2013 for just a few days before the Federal

Government stepped in, that code was downloaded 100,000 times.

(Greenberg, supra.)              Moreover, a criminal network could access

the code in New York, and share it with other members in New

Jersey.      Merely limiting access from New Jersey IP addresses, as

Defense      Distributed         promises       it     will    do        (temporarily)          in

response to the New Jersey Cease-And-Desist Letter, accomplishes

next to nothing.              Criminals, gangs, terrorist groups - to name

just a few - have a reach that spans across state borders, and

would    easily    access       the    code,    and    then    continue          using    it    to

print firearms in New Jersey.                  And individuals could likewise do

so with ease - all it takes is one trip to New York to download
                                            33
 Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 50 of 51 PageID: 320




the code, and then that individual could print weapons in New

Jersey for years to come.             In addition, it is remarkably easy to

~~mask an IP address using a virtual private network ("VPN").                             In

fact,    web   providers such as Google                Chrome even sell a           way to

mask     IP    addresses       via     VPN       through     its       website.         (See

https://chrome.google.com/webstore/detail/hide-my-ip-

vpn/keodbianoliadkoelloecbhllnpiocoi.)

       The    only   solution       that    will      protect    New    Jersey's    public

safety is for this            Court to enjoin Defendants from                  publishing

their codes altogether.              The consequences of making these codes

widely accessible across the United States on the Internet are

grave and irzeversible, and will plainly and severely impact New

Jersey.

                                      CONCLUSION

       For     the    foregoing            reasons,       the      Attorney        General

respectfully urges           this   Court to enter the proffered Order to

Show Cause so that temporary, preliminary and thereafter final

relief can be entered to ensure that Defendants' publication of

the    printable -gun    computer      files .for          use   in    New    Jersey    are

restricted     and,     as    such,    are       no    longer    in     a    position    to

irreversibly endanger the health, safety, peace, and comfort of

New Jersey citizens.




                                            34
Case 3:19-cv-04753 Document 1-17 Filed 02/05/19 Page 51 of 51 PageID: 321




                                   Respectfully submitted,

                                   GURBIR S. GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY

                                             ~,'"
                              By        ~
                                   Lara     Fo el
                                   Deputy Attorney General




                                   35
